George W. Ball and Anna C. Ball, his wife, and Edwin L. Miller and Minnie Katherine Miller, his wife, brought this action against R. Kenneth Hill (the joinder of the plaintiffs being permitted by Pa. R. C. P. 2229(a)) to recover damages sustained by them as the result of a collision between two automobiles. The four plaintiffs were in one of the cars, which was owned by Ball and driven by Miller. Defendant, who operated the other car, contends that the accident happened through the negligence of Miller, and that Miller was Ball's agent and driving on Ball's business. Not being able to bring in Miller and Ball as additional defendants, since they were already parties to the action (Pa. R. C. P. 2252(a)), he obtained a rule for severance of the action so that in the case of Ball and his wife he could join Miller as an additional defendant, and in the case of Miller and his wife could join Ball as an additional defendant. The court discharged the rule and defendant appeals.
The appeal is from an interlocutory order and must be quashed. However, attention is called to the Note accompanying the amendment to Pa. R. C. P. 2252(a), adopted and promulgated by this court on December 30, 1942.
Appeal quashed. *Page 285